Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Amendment of Claims 1 and 16 to 20 are acknowledged.
Cancelation of Claim 4 is acknowledged.
New Claims 21 and 22 are acknowledged.
Amendment of the Specification to correct minor informality is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5 to 16 and 18 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 5300181) in view of Austermeier (US 2013/0312893).
Regarding Claims 1 and 15:
Yamaguchi discloses a labelling device comprising: a label dispenser; and a transfer device for transferring a row of labels dispensed to the transfer device to an object to be labeled (Figure 9. label sticking apparatus 110 includes a label issuing device 114 for printing and issuing labels and transfer device that will be considered pressing device 190; A will be considered the object to be labeled); 
Yamaguchi does not disclose the label being applied to an article web.
Austermeier teaches using a similar labeling device to apply labels over the top film 4 of packages 5 to properly place labels over an uneven surface (Paragraph 14) on a thermoforming packaging machine
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Yamaguchi the teachings of Austermeier and use the labeling device of Yamaguchi to apply labels over uneven surfaces of the top web of a package.

Regarding Claim 2:
Yamaguchi discloses that the base plate and the at least one cassette module are assembled along a module plane (Figure 10, using the meaning of “along” presented on https://www.merriam-webster.com/ that reads “in a line matching the length or direction of” it is considered that the base plate and the at least one cassette module are assembled along a module plane corresponding for example to rod 204 or to rods 192).

Regarding Claim 3:
Yamaguchi discloses that for each of the at least one cassette module, each of one or more of the plurality of the pressing element is pre-loaded using a spring into a disengaged first position on the 

Regarding Claim 5:
Yamaguchi discloses that e ach of the at least one cassette module is coupled to the base plate using a coupling member (Figure 10, plate 196a is coupled to the holding member 196 of the cassette by bar 204, that short of any additional limitation can be considered a coupling member). 

Regarding Claim 6:
Yamaguchi discloses that each coupling member is dimensioned so as to be insertable for guiding the slide assembly along a guide plane (Figures 9 and 10, bar 204 is inserted on holding member 196 and on block 197 of the plate member).

Regarding Claim 7:
Yamaguchi discloses that each of the at least one cassette module comprises at least one first receptacle that receives a respective coupling member (Figure 10, short of any additional limitations the hole in the holding member 196 will be considered a receptacle to receive bar 204), wherein each coupling member is arranged such that at least one or more portions of an outer side of each of the at least one cassette module lies within the guide plane (Figure 10, considering the guide plane a vertical plane including bar 204 and parallel the plane that includes of the rods 192, the read side of holding member 196 lies on that plane).

Regarding Claim 8:
Yamaguchi discloses that each of the at least one cassette module comprises at least one second receptacle that receives at least one connector element which secures a respective pressing element to the cassette module (Figure 3, Pressing elements 194 are received on a connecting groove to the bars 192 that will be considered a receptacle).

Regarding Claims 9 and 10:
Yamaguchi, in the embodiment of Figures 9 and 10, does not disclose that the slide assembly comprises a plurality of cassette modules mounted side by side on the base plate, only one row of pressing members and bars is disclosed.
Yamaguchi in the embodiment of Figures 5 and 6 teach using three parallel rows of bars and pressing members allowing to press a wider or longer label, all the bars actuating under the command of a single driver. Also Austermeier teaches using parallel rows of pressing members (Figures 2 to 4, pusher plates 18 with spring-loaded pins 19).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Yamaguchi the teachings of Yamaguchi on the embodiment of Figures 5 and 6 or the teachings of Austermeier and include in the slide assembly a plurality of cassette modules mounted parallel side by side on the base plate to allow pressing wider or longer labels if required and all the cassette modules would be fastened to each other by the common driver.

Regarding Claims 11 and 12:
As discussed above, the modified invention of Yamaguchi discloses the claimed invention as recited.
The modified invention of Yamaguchi does not disclose the at least one cassette module is formed from plastic.
it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to make the cassettes from an injection moulded plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.



Regarding Claim 13:
Yamaguchi discloses that each of the at least one cassette module is configured for receiving two or four of the plurality of pressing elements (Figure 9 shows 2 pressing members).

Regarding Claim 14:
Yamaguchi discloses that the at least one cassette module is a pre-assembly module, since no limitation was given to the “pre-assembly module” the examiner will consider that the cartridge is assembled before using so it is “pre-assembled”.  

Regarding Claim 16:
Yamaguchi discloses that the base plate comprises a flat plate having a rectilinear end edge, and each of the at least one cassette module has a corresponding rectilinear connecting edge (Figure 10 shows that 196a has a rectilinear edge matching a corresponding rectilinear edge of the rear part of support element 196), and wherein the slide assembly further comprises one or more coupling elements to hold the end edge and the connecting edge of each of the at least one cassette module together so that each of the at least one cassette module is fixed relative to the base plate (Figure 10, bar 204 connects the edges and spring 210 fixes the support element of the cassette to the base plate).

Regarding Claim 18:
As discussed above, the modified invention of Yamaguchi discloses the claimed invention as recited, including a plurality of pressing elements are arranged on each cassette module. 
Yamaguchi, in the embodiment of Figures 9 and 10, does not disclose that the slide assembly comprises a plurality of cassette modules mounted side by side on the base plate, only one row of pressing members and bars is disclosed.
Yamaguchi in the embodiment of Figures 5 and 6 teach using three parallel rows of bars and pressing members allowing to press a wider or longer label, all the bars actuating under the 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Yamaguchi the teachings of Yamaguchi on the embodiment of Figures 5 and 6 or the teachings of Austermeier and include in the slide assembly a plurality of cassette modules mounted parallel side by side on the base plate to allow pressing wider or longer labels if required and all the cassette modules would be fastened to each other by the common driver.

Regarding Claim 19:
Yamaguchi discloses that the base plate defines multiple fixing openings, and the one or more coupling elements comprise multiple coupling elements that cooperate with the fixing openings to attach the cassette modules to the base plate (Figures 9 and 10, Column 10, lines 22, 23, holding member 196 is supported vertically slidable by two guiding rods 204 so the base plate has openings for both of them).

Regarding Claim 20:
Yamaguchi discloses that the base plate defines multiple clearances, and each coupling element has a projection that is engageable with a clearance to secure the coupling element in a vertical orientation (Figure 10, the surface of bar 204 slidably engages the plate 196a and block 197 in portions that can be considered “projections” short of any additional limitations, for the engagement to be slidably there has to be a clearance between the surface of the bar and the surface of the openings of the base plate). 


Regarding Claim 21:
Yamaguchi discloses a labelling device comprising: a label dispenser; and a transfer device for transferring a row of labels dispensed to the transfer device to object to be labeled (Figure 9. label sticking apparatus 110 includes a label issuing device 114 for printing and issuing labels and transfer device that will be considered pressing device 190; A will be considered the object to be labeled); 
Yamaguchi does not disclose the label being applied to an article web.
Austermeier teaches using a similar labeling device to apply labels over the top film 4 of packages 5 to properly place labels over an uneven surface (Paragraph 14) on a thermoforming packaging machine.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Yamaguchi the teachings of Austermeier and use the labeling device of Yamaguchi to apply labels over uneven surfaces of the top web of a package.

Yamaguchi, in the embodiment of Figures 9 and 10, does not disclose that the slide assembly comprises a plurality of cassette modules mounted side by side on the base plate, only one row of pressing members and bars is disclosed.
Yamaguchi in the embodiment of Figures 5 and 6 teach using three parallel rows of bars and pressing members allowing to press a wider or longer label. Also Austermeier teaches using parallel rows of pressing members (Figures 2 to 4, pusher plates 18 with spring-loaded pins 19).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Yamaguchi the teachings of Yamaguchi on the embodiment of Figures 5 and 6 or the teachings of 

Regarding Claim 22:
Yamaguchi discloses a labelling device comprising: a label dispenser; and a transfer device for transferring a row of labels dispensed to the transfer device to object to be labelled (Figure 9. label sticking apparatus 110 includes a label issuing device 114 for printing and issuing labels and transfer device that will be considered pressing device 190; A will be considered the object to be labeled); wherein the transfer device has a slide assembly mounted thereon in a vertically adjustable manner for pressing the labels onto the object to be labelled; wherein the slide assembly comprises a base plate and a plurality of pressing elements (Figures 9 and 10, plate 196a and contact member 197 will be considered the base plate; Label pressing members 194 will be considered the pressing members); and6Serial No. 16/210,263Atty. Dkt. No. MULT0214PUSA Reply to Final Office Action of May 12, 2021PA113963US wherein the slide assembly further comprises at least one cassette module assembled with the base plate (Figures 9 and 10, The cassette module will be considered comprised by rods 192, springs 200 joined by holding member 196 and with a pressing member 194 at one end of each rod 192), each of the at least one cassette module is coupled to the base plate using a coupling member, each coupling member is dimensioned so as to be insertable for guiding the slide assembly along a guide plane (Figure 10, the cassette module is coupled to the base plate by guiding rod 204, that guides the holding member 196, rods 192, pressing member 194 and plate 196a along a guide plane), and one or more of the plurality of the pressing elements are arranged on each cassette module (a pressing member 194 is at one end of each rod 192).
Yamaguchi does not disclose the label being applied to an article web.
Austermeier teaches using a similar labeling device to apply labels over the top film 4 of packages 5 to properly place labels over an uneven surface (Paragraph 14) on a thermoforming packaging machine.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 5300181) in view of Austermeier (US 2013/0312893) and further in view of Matuda (US 4725327).
Regarding Claim 17:
As discussed above, the modified invention of Yamaguchi discloses the claimed invention as recited.
The modified invention of Yamaguchi does not disclose the at least one cassette module comprises multiple retaining projections in an area of the connecting edge and configured to accommodate the base plate therebetween. 
The use of threaded joints such as bolts, screws or nuts is well known in the art for joining bars and “plates” such as teaches Matuda in Figure 10 that shows a bar 29 joined to a plate by a screw 36 on a threaded joint, that can be considered that has “multiple retaining projections”.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to The modified invention of Yamaguchi the teachings of Matuda and use a screw as a coupling element to join the guide rods 204 to the fixing plates retaining the baseplate therebetween.

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive, but for clarity the Examiner made this action using the embodiment of Figures 9 and 10 of the reference Yamaguchi (US 5300181) for all the claims.
The Applicant argues that the cassette of Yamaguchi is not detachable because the operator would need to access the suction box to mount or dismount the cassette. The Examiner agrees, but the claim only requires the cassette to be detachable, not how to detach it. Maybe explaining how the cassette is to be detached would overcome the reference.

New claims 21 and 22 do not disclose anything not claimed before and fail to provide additional limitations.
	The Examiner is open for an interview to discuss ways to overcome the art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731